Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,965,685. Although the claims at issue are not identical, they are not patentably distinct from each other because The claims of US 10,965,685 anticipate all the claims of the current application.
first inventor to file provisions of the AIA .








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes US 2017/0118271 in view of Krantz US 8,443,041 in view of Kelly US 2006/0248584

As per claims 1, 15,  Reyes teaches A computer-implemented method, comprising: receiving a request to create a team within a collaboration environment, wherein the request comprises team members, and a team description; retrieving, from a database, attribute data associated with the team members; determining whether a privacy setting of the team should be public or private based on the attribute data, and the team description; [0103][0106][0107][0108]  (teaches forming a collaboration room including a team, and privacy setting based on the team)
Reyes does not explicitly teach a team name.

Krantz teaches the determining is based on attributes including team members and the name( Column 8 lines 24-45) (teaches attributes associated with users and a name of a collaboration room)
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to use the name of Krantz with the system of Reyes in order for identification purposes.
It would have been

Kelly teaches creating the team based on the determined privacy setting, absent receiving a request for a different privacy setting than the determined privacy setting. [0041][0042][0043] (teaches automatically adjusting the privacy level based on users, communications and content)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the privacy levels of Kelly with the prior art combination because it avoids security issues [0008]
As per claims 2, 16 Reyes teaches The computer-implemented method as described in claim 1, wherein retrieving the attribute data comprises selecting from a group consisting of a title of the team members, a department that the team members belong to, and a role of the team members. [0107]As per claims 3, 17 Kelly teaches The computer-implemented method as described in claim 1, wherein determining whether the privacy setting of the team should be public or private comprises: determining historical data within the collaboration environment that is related to the team name; and determining search data within the collaboration environment that is related to the team name. [0007][0041][0042][0043][0044][0045] [0060][0061]As per claim 4, 18 Reyes teaches The computer-implemented method as described in claim 1, further comprising: in response to determining whether the privacy setting of the team should be public or private, sending a notification of the determination; in response to sending the notification, receiving a selection of the different privacy setting; and wherein creating the team comprises creating the team with the different privacy setting in response to receiving the selection of the different privacy setting. [0103][ [0106]-[0108]

Kelly additionally teaches changing the privacy level [0045]As per claim 5. Reyes teaches The computer-implemented method as described in claim 1, further comprising: in response to determining whether the privacy setting of the team should be public or private, causing to display the determined privacy setting; in response to receiving a selection of the different privacy setting, requesting a confirmation; creating the team with the different privacy setting in response to receiving the confirmation; and creating the team with the determined privacy setting in absence of the confirmation. [0107]
Kelly additionally teaches suggestions and confirmations of privacy levels [0041]-[0045], [0060][0061]As per claim 6, 19 Kelly teaches The computer-implemented method of claim 1, further comprising: monitoring communication data of the team members; determining a new privacy setting of the team based on the monitored communication data of the team members; and in response to determining the new privacy setting, automatically changing the privacy setting of the team to the new privacy setting. [0041][0042][0043][0044][0045] [0060][0061]As per claim 7, 20 Kelly teaches The computer-implemented method of claim 1, further comprising: monitoring activity data of the team members; determining a new privacy setting of the team based on the monitored activity data of the team members; and in response to determining the new privacy setting, automatically changing the privacy setting of the team to the new privacy setting. [0041]-[0045] [0060][0061]As per claim 8.  Reyes teaches A non-transitory, computer-readable medium storing a set of instructions that, when executed by a processor, cause: receiving a request to create a team within a collaboration environment, wherein the request comprises team members and a team name; retrieving, from a database, attribute data associated with the team members; [0103][0106][0107][0108]  (teaches forming a collaboration room including a team, and privacy setting based on the team)
Reyes does not explicitly teach a team name.

Krantz teaches the determining is based on attributes including team members and the name( Column 8 lines 24-45) (teaches attributes associated with users and a name of a collaboration room)
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to use the name of Krantz with the system of Reyes in order for identification purposes.

Kelly teaches determining a privacy setting of the team based on the attribute data and the team name; and creating the team having the determined privacy setting, absent receiving a request for a different privacy setting than the determined privacy setting.
[0041][0042][0043] (teaches automatically adjusting the privacy level based on users, communications and content)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the privacy levels of Kelly with the prior art combination because it avoids security issues [0008]
As per claim 9. Reyes teaches The non-transitory, computer-readable medium, of claim 8, wherein creating the online collaborative team with the team members and the team name with the different privacy setting than the determined privacy setting in response to receiving the request for the different privacy setting.[0103][0106][0107][0108]  
Kelly additionally teaches changing the privacy level [0045]As per claim 10. The non-transitory, computer-readable medium, of claim 8 storing further instructions that, when executed by a processor, cause: in response to determining the privacy setting, causing to display the determined privacy setting; in response to receiving a selection of the different privacy setting, requesting a confirmation; and updating the privacy setting to the different privacy setting in response to receiving the confirmation. [0107]
Kelly additionally teaches suggestions and confirmations of privacy levels [0041]-[0045], [0060][0061]
As per claim 11. Reyes teaches The non-transitory, computer-readable medium of claim 8, wherein retrieving the attribute data comprises selecting from a group consisting of a title of the team members, a department that the team members belong to, and a role of the team members. [0103][0106][0107][0108]  
As per claim 12. Kelly teaches The non-transitory, computer-readable medium of claim 8, wherein the determining the privacy setting comprises: determining historical data within the collaboration environment that is related to the team name; and determining search data within the collaboration environment that is related to the team name. [0041]-[0045] [0060][0061]As per claim 13. Kelly teaches The non-transitory, computer-readable medium of claim 8 storing further instructions that, when executed by a processor, cause: monitoring communication data of the team members; determining a new privacy setting of the team based on the monitored communication data of the team members; and in response to determining the new privacy setting, automatically changing the privacy setting of the team to the new privacy setting. [0041]-[0045] [0060][0061]As per claim 14. Kelly teaches The non-transitory, computer-readable medium of claim 8 storing further instructions that, when executed by a processor, cause: monitoring activity data of the team members; determining a new privacy setting of the team based on the monitored activity data of the team members; and in response to determining the new privacy setting, automatically changing the privacy setting of the team to the new privacy setting. [0041]-[0045] [0060][0061]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439